               Case 5:20-cv-00483 Document 1 Filed 04/17/20 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

JOSE LOPEZ and                                     §
GUADALUPE LOPEZ,                                   §
                                                   §
        Plaintiffs,                                §
                                                   §    CIVIL ACTION NO. ________________
vs.                                                §
                                                   §
OVINTIV USA INC. f/k/a                             §
ENCANA OIL & GAS (USA) INC.                        §
                                                   §
        Defendant.                                 §


                           DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE

       Defendant, Ovintiv USA Inc. f/k/a Encana Oil & Gas (USA) Inc. (“Ovintiv”), hereby

provides notice of removal of this action, from the 81st Judicial District Court of Karnes County,

Texas to the United States District Court for the Western District of Texas, San Antonio Division,

pursuant to Sections 1332, 1441, and 1446 of the United States Code, stating the following as grounds

for removal:

                          I.      BRIEF STATEMENT OF NOTICE

       1.       This is a civil dispute arising out of the alleged injuries Plaintiff, Jose Lopez,

purportedly suffered when he fell off of a workover rig platform at a wellsite. Plaintiff claims to have

suffered injuries as a result of the accident and brings a cause of action against Defendant for

negligence and premises liability. Mr. Lopez’s wife, Guadalupe Lopez, also brought claims against

Defendant for loss of consortium. Plaintiffs seek monetary relief in excess of $1,000,00.00.

       2.       Plaintiffs are citizens of the State of Texas and reside in Texas. Defendant Ovintiv is

foreign for-profit corporation organized under the laws of the State of Delaware. Ovintiv’s principal
              Case 5:20-cv-00483 Document 1 Filed 04/17/20 Page 2 of 6



place of business is located in Denver, Colorado. A corporation is a citizen of the state where it is

incorporated and of the state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1);

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 88-89 (2005). Thus, Defendant is a citizen of Delaware and

Colorado for purposes of diversity jurisdiction. Plaintiffs and Ovintiv are the only “parties” identified

in Section II of the Petition.

        3.      Because there is complete diversity of citizenship between Plaintiffs on the one hand

and Defendant on the other, and because the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, jurisdiction is correctly vested in this Court. See Burden v.

General Dynamics Corp., 60 F.3d 213, 220-221 (5th Cir. 1995).

                             II.     PROCEDURAL BACKGROUND

        4.      Plaintiffs filed their Original Petition on March 26, 2020 in Cause No. 20-03-00061-

CVK, styled Jose Lopez and Guadalupe Lopez v. Ovintiv USA Inc. f/k/a Encana Oil & Gas (USA, Inc.), in

the 81st Judicial District Court of Karnes County, Texas (the “State Court Action”). Defendant agreed

to accept service of Plaintiffs’ Original Complaint and citation on March 26, 2020.

        5.      Defendant’s Original Answer date is on or before April 20, 2020 at 10:00 a.m.

Defendant files this Notice of Removal within thirty (30) days after the date on which it agreed to

accept service of a copy of Plaintiffs’ Original Petition and citation. Pursuant to 28 U.S.C. § 1446(b),

Defendant’s Notice of Removal is timely.

                                       III.    BASIS FOR REMOVAL

A.      There is complete diversity between Plaintiffs and Defendant.

        6.      Diversity jurisdiction is present when all parties on one side of action are citizens of

different states than the parties on other side. See 28 U.S.C. § 1332(a); Getty Oil Corp., a Div. of Texaco,

Inc. v. Insur. Co. of N.A., 841 F.2d 1254, 1258 (5th Cir. 1988).




DEFENDANT’S NOTICE OF REMOVAL                                                                    PAGE 2 OF 6
              Case 5:20-cv-00483 Document 1 Filed 04/17/20 Page 3 of 6



        7.      Here, Plaintiffs have alleged that they are citizens of Texas. Pl.’s Orig. Compl. ¶ 2.1-

2.2. Defendant, Ovintiv, has its principal place of business at 370 17th Street, Suite 1700, Denver

Colorado 80202.

        8.      Defendant is a for-profit corporation organized under the laws of the State of

Delaware. It had its principal offices in Colorado at the time the State Court Action was filed and at

the time of the filing of this Notice of Removal. Therefore, Defendant is not a citizen of the State of

Texas for purposes of federal diversity jurisdiction and complete diversity of citizenship exists in this

action. See 28 U.S.C. § 1332(a) (“The district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of interests and costs,

and is between citizens of different states.”).

B.      The amount in controversy exceeds $75,000.00.

        9.      To establish federal diversity jurisdiction, the removing party must show that the

amount in controversy “exceeds the sum or value of $75,000, exclusive of interest and costs.” 28

U.S.C. § 1332(a). The amount in controversy is determined at the time of removal. Gebbia v. Wal-

Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000). The amount in controversy is determined by the

amount sought on the face of the state court petition, so long as the claim is made in good faith. St.

Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); De Aguilar v. Boeing Co., 47 F.3d 1404,

1408 (5th Cir. 1995).

        10.     Here, the face of Plaintiffs’ complaint makes clear that Plaintiffs seek damages in

excess of $1,000,000.00. Pl.’s Orig. Compl. ¶ 3.2. Because the amount in controversy is in excess of

$75,000.00, this case is properly removable to federal court. 28 U.S.C. § 1332(a)




DEFENDANT’S NOTICE OF REMOVAL                                                                   PAGE 3 OF 6
              Case 5:20-cv-00483 Document 1 Filed 04/17/20 Page 4 of 6



                                 IV.    PROCEDURAL REQUIREMENTS

       1.           This action is properly removed to this Court as the State Court Action is pending

within this district and division. See 28 U.S.C. §§ 1441 and 1446(a). The following documents are

attached to this Notice of Removal for the convenience of the Court:

               i.     Exhibit A – The docket sheet in the State Court Action;

              ii.     Exhibit B – Plaintiffs’ Original Petition filed in the State Court
                      Action (Exhibit B-1) and Defendant’s Answer filed in the State
                      Court Action (Exhibit B-2);

             iii.     Exhibit C – A list of all counsel of record, including addresses,
                      telephone numbers, and parties represented; and

             iv.      Exhibit D – An index of matters being filed.

       11.          Pursuant to 28 U.S.C. § 1446(d), Defendant is simultaneously filing a copy of this

Notice of Removal in the 81st Judicial District Court of Karnes County, Texas. A copy of the Notice

of Removal to be filed in the State Court Action is attached hereto as Exhibit E.

                                        V.     CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant removes this action from the 81st

Judicial District Court of Karnes County, Texas to the United States District Court for the Western

District of Texas, San Antonio Division, so that this Court may assume jurisdiction over the case as

provided by the law.




DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 4 OF 6
            Case 5:20-cv-00483 Document 1 Filed 04/17/20 Page 5 of 6



                                     Respectfully submitted,
                                     BRADLEY ARANT BOULT CUMMINGS LLP

                                     /s/ Mary E. Frazier
                                     Jeffrey S. Davis
                                     Texas State Bar: 00783936
                                     Mary E. Frazier
                                     Texas State Bar: 24054592
                                     600 Travis Street, Suite 4800
                                     Houston, TX 77002
                                     Telephone: 713.576.0300
                                     Facsimile: 713.576.0301
                                     jsdavis@bradley.com
                                     mfrazier@bradley.com

                                     ATTORNEYS FOR DEFENDANT, OVINTIV USA
                                     INC. f/k/a ENCANA OIL & GAS (USA) INC.




DEFENDANT’S NOTICE OF REMOVAL                                          PAGE 5 OF 6
             Case 5:20-cv-00483 Document 1 Filed 04/17/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document was served on the
following counsel of record by e-service in accordance with the ECF system on this 17th day of April,
2020:

       Erin J. Rogiers
       State Bar No. 24083597
       Mikal C. Watts
       State Bar No. 20981820
       WATTS GUERRA, LLP
       4 Dominion Dr.
       Bldg. 3, Ste. 100
       San Antonio, Texas 78205
       Telephone: (210) 447-0500
       Facsimile: (210) 447-0501
       erogiers@wattsguerra.com
       mcwatts@wattsguerra.com

       Gregory Gowan
       State Bar No. 00795384
       GOWAN ELIZONDO, LLP
       555 N. Carancahua Street, Suite 1400
       Corpus Christi, Texas 78401
       Telephone: (361) 651-1000
       Facsimile: (361) 651-1001
       ggowan@gelawfirm.com

       ATTORNEYS FOR PLAINTIFFS



                                              /s/Mary E. Frazier
                                              Mary E. Frazier




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 6 OF 6
